
	

113 HR 5095 IH: To mandate all Members, Delegates, and the Resident Commissioner of the House of Representatives to complete annual ethics training conducted by the Committee on Ethics.
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5095
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Cicilline (for himself and Mr. Rigell) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To mandate all Members, Delegates, and the Resident Commissioner of the House of Representatives to
			 complete annual ethics training conducted by the Committee on Ethics.
	
	
		1.Mandatory annual ethics training for MembersTitle V of the Honest Leadership and Open Government Act of 2007 is amended by redesignating
			 sections 555 and 556 as sections 556 and 557 and by inserting after
			 section
			 554 the following new section:
			
				555.Mandatory annual ethics training for Members
					(a)Training programThe Committee on Ethics of the House of Representatives shall conduct ongoing ethics training and
			 awareness programs for Members, Delegates, and the Resident Commissioner
			 of the House of Representatives.
					(b)RequirementsThe ethics training program conducted by the Committee on Ethics shall be completed by—
						(1)new Members, Delegates, and the Resident Commissioner not later than 60 days after commencing
			 service; and
						(2)Members, Delegates, and the Resident Commissioner serving on or after noon, January 3, 2015, during
			 each session of a Congress, beginning with the 1st session of the 114th
			 Congress.
						(c)Effective dateThis section shall take effect on noon, January 3, 2015..
		2.Conforming amendmentThe table of contents for title V of the Honest Leadership and Open Government Act of 2007 is
			 amended by redesignating the items relating to sections 555 and 556 as 556
			 and 557 and by inserting after the item relating to section 554 the
			 following:
			
				
					Sec. 555. Mandatory annual ethics training for Members..
		
